Citation Nr: 1820623	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service under honorable conditions from March 7, 1972 to April 12, 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision and a March 2013 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The February 2013 rating decision declined to reopen the claim for service connection for a back disorder.  The March 2013 decision letter denied the claim for nonservice-connected pension.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2016. A transcript is of record. The   Board remanded the claims in October 2016 for additional development.  


FINDINGS OF FACT

1.  In an October 1973 rating decision, the RO denied the Veteran's claim for service connection for a back condition; the denial was confirmed in a December 1973 rating decision after the Veteran submitted additional evidence; the Veteran did not appeal either decision during the appeal period and both decisions are final.

2.  The evidence added to the record since the October 1973 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and/or raise a reasonable possibility of substantiating the claim for service connection for a back disorder.  

3.  The Veteran did not have the requisite active service to qualify for VA nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C. §§ 101, 107 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.203, 3.314 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     
to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Claim to Reopen

The Veteran's claim for service connection for a back disorder was initially denied by way of an October 1973 rating decision.  The Veteran did not initiate an appeal of that rating decision, and although he submitted new evidence within one year of that decision, it was not material and a December 1973 rating decision confirmed the prior decision.  Both the October 1973 and December 1973 rating decisions are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed a claim to reopen to establish service connection for a back disorder in October 2012.  The RO declined to reopen the claim in the February 2013 rating decision that is the subject of this appeal.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings/actions by the   RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The October 1973 final rating decision denied the claim because the evidence       did not establish that the condition was incurred in or aggravated by service.        The decision noted that the condition existed prior to service and was concealed       at enlistment.  The RO considered the Veteran's statement that he had a back disorder that had been aggravated by service when he reinjured it while training      on an obstacle course.  It also considered pre-service medical evidence indicating the Veteran had injured his back in March 1971 in a toboggan accident as well as service treatment records.  The Medical Board determined that the condition existed prior to service and was not aggravated by service.

Evidence added to the record since the final rating decisions were issued in 1973 includes the assertion that the Veteran had a pre-existing back injury that was reinjured during basic training on an obstacle course, and a voluminous amount          of medical evidence that documents continued treatment for back disability.  See statement in lieu of VA Form 646; July 2016 hearing transcript; VA treatment records; and records obtained from SSA.  

The Board notes that the evidence discussed in the preceding paragraph is new because it was not previously of record.  It finds, however, that this evidence is cumulative and redundant of the evidence of record at the time of the last final    denial regarding the claim for service connection for a back disorder. The Veteran's assertion merely reiterates his previously-made contention that his back was reinjured during service.  Thus, this same contention is cumulative or redundant of information and evidence considered in the prior denial.  In addition, the Veteran has not provided any competent medical evidence that his current back disorder was incurred in or aggravated by active duty military service, which was the basis of the last final denial in October 1973.  The Board notes that a July 2003 VA treatment record documents the Veteran was seen with increasing lower back pain over the last year precipitated by a work-related accident.  

In short, the evidence submitted since the prior final denial of the claim for service connection for a back disorder is cumulative and/or redundant of the evidence previously of record, and it does not relate to the basis of the prior denial. Therefore, new and material evidence has not been received, and the previously denied claim for service connection for a back disorder is not reopened.  Thus, the appeal is denied. 

Nonservice-Connected Pension

The payment of nonservice-connected disability pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, but only where a Veteran has  the requisite service.  38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b). A claimant for VA pension benefits meets the necessary service requirements if there is sufficient evidence that he served in active military, naval, or air service under one of the following conditions: (i) for 90 days or more during a period of war; (ii) during a period of war, if he was discharged or released from such service for a disability adjudged service-connected without the presumptive provisions of law, or at the time of discharge, he had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (iii) for a period of 90 consecutive days or more, if such period began or ended during a period of war; or (iv) for an aggregate of 90 days or more in two or more separate periods of service, during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran seeks entitlement to nonservice-connected pension. His service records indicate that he served on active duty from March 7, 1972 to April 12, 1972.  The Veteran asserts that he was inducted into or entered service on January 11, 1972,  such that he has the requisite number of days in service to be eligible for nonservice- connected pension.  See VA Form 21-4138.  The Board remanded the claim in October 2016 in order to obtain the Veteran's complete service personnel records.  Review of those records indicate that the Veteran had non-active duty service in       the United States Marine Corps Reserve between January 11, 1972 and March 6, 1972, prior to his enlistment into the regular Marine Corps on March 7, 1972.     While the Veteran did have approximately 47 days of prior service in the Reserve,   the regulations stipulate that the service eligible for pension be active service.  The Veteran's period of active duty service in the regular Marine Corps does not equate   to 90 days, but rather less than 40 days.  

The Board acknowledges that the Veteran's service personnel records indicate that he was discharged from service on April 12, 1972 by reason of a determination that his enlistment was in error due to primary and secondary diagnoses involving the back.  Service connection for a back disorder, however, has not been established and the service Medical Board determined that the condition existed prior to service, was not aggravated by service, and was not incurred in the line of duty.  Thus, he was not discharged from service by reason of service-connected disability. 

As the Veteran lacks the required military service, he is not eligible for nonservice-connected pension benefits and the claim must be denied.


ORDER

New and material evidence has not been submitted, the claim for service connection for a back disorder is not reopened and the appeal is denied.

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


